Citation Nr: 0013439	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
benefits as the veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1948 to April 1949 and 
from August 1949 to September 1952.  This matter comes to the 
Board of Veterans' Appeals (Board) from a September 1998 
determination by the Department of Veterans Affairs (VA) 
Regional Office (RO) that the marriage of the appellant, the 
veteran's surviving spouse, was not of sufficient duration to 
establish basic eligibility for DIC benefits.  The appellant 
perfected an appeal of that decision.

In a June 1999 rating decision the RO determined that the 
cause of the veteran's death was not related to service or a 
service-connected disability, and denied the appellant's 
claim for accrued benefits on the basis that no accrued 
benefits were payable.  The appellant did not appeal that 
decision.  In his April 2000 informal hearing presentation 
the appellant's representative raised the issue of her 
entitlement to accrued benefits resulting from the veteran's 
April 1990 claim for an increased rating.  

In a September 1990 rating decision the RO increased the 
disability rating for a below the knee amputation of the left 
lower extremity from 30 to 40 percent.  The veteran perfected 
an appeal of that decision, and in a March 1992 rating 
decision the RO increased the rating for the left lower 
extremity disability from 40 to 60 percent, the maximum 
rating available for a below the knee amputation.  The 
effective date for the 60 percent rating was August 1, 1990, 
following the termination of a 100 percent rating in effect 
from April to July 1990.  With the grant of the 60 percent 
rating the RO notified the veteran that the assignment of the 
60 percent rating was considered to be a grant of the benefit 
sought on appeal, and did not certify the veteran's perfected 
appeal to the Board.

In accordance with the decision of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Landicho v. Brown, 7 Vet. App. 42, 47 (1994), the 
Board finds that it is without jurisdiction of the veteran's 
appeal of the September 1990 rating decision because his 
death abated that appeal.  The appellant, as an accrued-
benefits claimant, has standing to pursue the veteran's April 
1990 claim, but she has not done so by appealing the RO's 
June 1999 denial of entitlement to accrued benefits.  The 
representative's April 2000 statement cannot be construed as 
a notice of disagreement with the RO's June 1999 decision 
because the informal hearing presentation was submitted to 
the Board, not the RO.  38 C.F.R. § 20.300.  The Board has 
determined, therefore, that the issue of the appellant's 
entitlement to accrued benefits is not within its 
jurisdiction.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-
90 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996) (the accrued 
benefits claimant is required to file a notice of 
disagreement as to the denial of accrued benefits in order to 
initiate review by the Board).


FINDINGS OF FACT

1.  The veteran separated from his final period of active 
service in September 1952.

2.  The appellant and the veteran were married January 27, 
1997.

3.  The veteran died November [redacted], 1997.

4.  No child was born of the appellant and the veteran during 
or prior to their marriage.


CONCLUSION OF LAW

Eligibility for DIC benefits as the veteran's surviving 
spouse is not shown as a matter of law.  38 U.S.C.A. 
§§ 101(3), 1304, 1310 (West 1991); 38 C.F.R. §§ 3.1(j), 3.5, 
3.50, 3.54 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the veteran's surviving spouse if 
the veteran died of a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  A surviving spouse is 
defined as a person of the opposite sex who was validly 
married to the veteran at the time of his death and who lived 
with the veteran continuously from the date of marriage to 
the date of his death.  38 U.S.C.A. § 101(3), 38 C.F.R. 
§§ 3.1(j), 3.50.  In order to be eligible for DIC benefits 
the appellant must have been married to the veteran during 
active service or, if after his separation from service; 1) 
before the expiration of the 15 year period following his 
separation from service during which the disability causing 
his death occurred, or 2) for one year or more, or 3) for any 
period of time if a child was born of the marriage, or was 
born to them before the marriage.  38 U.S.C.A. § 1304; 
38 C.F.R. § 3.54.

The evidence shows that the veteran was separated from his 
last period of active service in September 1952.  He and the 
appellant were married in the Republic of the Philippines on 
January 27, 1997, and the veteran died November [redacted], 1997.  
Although both the appellant and the veteran had children by 
other individuals prior to their marriage, no child of the 
veteran and the appellant was born during or before their 
marriage.

The appellant does not claim to have been married to the 
veteran within 15 years of his separation from service, to 
have been married to him for one year or longer, or to have 
given birth to the veteran's child.  She contends that she is 
eligible for DIC benefits because the veteran provided 
financial support for her daughter during their marriage, her 
daughter used the veteran's surname, and he had contemplated 
adopting her.  She also asks that equity be applied to find 
her eligible for DIC benefits because she and the veteran 
were married for the 10 months prior to his death.

The controlling law does not provide for the surviving 
spouse's eligibility based on the financial support provided 
for a stepchild, or an adopted child.  The Board is required 
to determine eligibility based on the relevant law, and has 
no equitable power to find eligibility that is not provided 
by the relevant law.  See McTighe v. Brown, 7 Vet. App. 29, 
30 (1994) (the payment of monetary benefits must be 
authorized by statute); see also McCay v. Brown, 9 Vet. App. 
183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997) (the authority to grant 
equitable relief under 
38 U.S.C.A, § 503(a) is limited to the Secretary, and the 
Board has no jurisdiction to review that issue).  The Board 
finds that the appellant does not meet the marriage 
requirement specified in 38 U.S.C.A. § 1304, and that she is 
not eligible for DIC benefits as the veteran's surviving 
spouse as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (the claim should be denied as a 
matter of law if the law, and not the facts, are 
dispositive).






(continued on next page)

ORDER

The claim to establish eligibility for DIC benefits as the 
veteran's surviving spouse is denied.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

